February 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   INLAND AMERICAN RETAIL MANAGEMENT LLC, A DELAWARE
   CORPORATION AS MANAGING AGENT FOR MB TOMBALL TOWN
  CENTER LIMITED PARTNERSHIP AND INLAND AMERICAN RETAIL
  MANAGEMENT LLC, A DELAWARE CORPORATION AS MANAGING
   AGENT FOR MB SPRING TOWN CENTER LIMITED PARTNERSHIP,
                         Appellants

NO. 14-13-00986-CV                          V.

                         PAUL FRIEDMAN, Appellee
                     ________________________________

        This cause, an appeal from the judgment in favor of appellee, PAUL
FRIEDMAN, signed August 6, 2013, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore REVERSE
the trial court’s judgment in part and RENDER judgment in favor of appellants,
INLAND AMERICAN RETAIL MANAGEMENT LLC, A DELAWARE
CORPORATION AS MANAGING AGENT FOR MB TOMBALL TOWN
CENTER LIMITED PARTNERSHIP AND INLAND AMERICAN RETAIL
MANAGEMENT LLC, A DELAWARE CORPORATION AS MANAGING
AGENT FOR MB SPRING TOWN CENTER LIMITED PARTNERSHIP with
respect to damages against appellee, PAUL FRIEDMAN, individually arising from
his liability as guarantor of the lease obligations. We AFFIRM the remainder of
the trial court’s judgment.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, PAUL FRIEDMAN.

      We further order this decision certified below for observance.